Citation Nr: 0316080	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In April 2001, the Board remanded 
the case to the RO.  It has now been returned for 
disposition.  


REMAND

As part of the April 2001 remand, the RO was directed to 
schedule the veteran for a VA examination to determine the 
nature and extent of any cardiac disability, to include 
hypertension and mitral valve prolapse.  The remand directed 
that the examiner was to be provided a copy of the remand 
together with the veteran's entire claims folder, and was 
asked to indicate that he or she had reviewed the claims 
folder.  The examiner was directed to proffer an opinion as 
to whether the veteran had a mitral valve prolapse and, if 
so, whether it was caused by any service-connected 
disability.  The remand instructed that the examiner should 
then provide an opinion as to whether it was "as likely as 
not" that the veteran's psychiatric condition or 
hypertension resulted in the aggravation or an increase in 
severity of mitral valve prolapse and that if the requested 
examination report did not include fully detailed 
descriptions of pathology and all test reports, special 
studies or adequate responses to the specific opinions 
requested, the report must be returned for corrective action.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its April 2001 remand were fully carried out.  
Specifically, although the veteran was afforded a VA 
examination in March 2002, a review of the examination report 
shows that the examiner did not discuss the issue of whether 
it was "as likely as not" that the veteran's psychiatric 
condition resulted in the aggravation or an increase in 
severity of mitral valve prolapse.  The Court has clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, on remand, the RO should 
schedule the veteran for another VA   examination.  
Furthermore, there was no indication in the examination 
report that the examiner reviewed either a copy of the April 
2001 remand or the veteran's claims folder; the examiner did 
not specify that he had reviewed the claims folder, as 
directed.
  
Therefore, in order to ensure due process, this case must be 
REMANDED for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

2.  Schedule the veteran for a VA 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
psychiatric condition resulted in the 
aggravation or an increase in severity of 
mitral valve prolapse and, if aggravation 
is found, the examiner is requested to 
quantify the degree of additional 
disability resulting from aggravation by 
the service-connected psychiatric 
condition (if this cannot reasonably be 
done, the examiner should so state).  All 
indicated tests and studies should be 
accomplished.  The claims folders and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the above-requested VA examination and 
the Veterans Claims Assistance Act of 
2000. An appropriate period of time 
should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




